  Case 1:19-cv-00112-CG-N Document 52 Filed 02/09/21 Page 1 of 1        PageID #: 750

                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

GEORGIA-PACIFIC CONSUMER                     )
OPERATIONS LLC,                              )
                                             )
      Plaintiff,                             )
                                             )
vs.                                          )   Civil Action No. 19-00112CG-M
                                             )
UNITED STEEL, PAPER AND                      )
FORESTRY RUBBER,                             )
MANUFACTURING, ENERGY                        )
ALLIED INDUSTRIAL AND                        )
SERVICE WORKERS UNION,                       )
LOCAL 9-0952 and ROGER IRVIN,                )
                                             )
      Defendants.                            )


                                   FINAL JUDGMENT

       Judgment is hereby entered in favor of Defendant/Counter Claimant United Steel,

Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service

Workers Union, Local 9-0952 (USW) and Defendant Roger Irvin against Plaintiff/Counter

Defendant Georgia-Pacific Consumer Operations, LLC on the USW’s Counter Claim

seeking enforcement of the arbitration award made by Arbitrator James J. Odom, Jr. on

January 4 2019 (“Odom arbitration award”) and that the Odom arbitration award is

hereby confirmed and enforced, in accordance with the Eleventh Circuit Court of Appeals’

November 20, 2020 opinion.

       Each party shall bear their own costs and attorneys’ fees.

       DONE and ORDERED this 9th day of February, 2021.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
